Citation Nr: 1452177	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  14-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO). 

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in October 2014.  Other documents on VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently assigned a 40 percent rating for status post metastic cancer of the left breast with removal of surrounding lymph nodes and a 20 percent rating for diabetes mellitus type II.  He has various other non-service connected disabilities, to include osteoarthritis of both knees, hypertension, osteoporosis, glaucoma (legally blind), dementia, and hypothyroidism.

In a statement dated in July 2011, Dr. J.D. indicated that the Veteran was disabled for gainful employment.  He reported that he saw the Veteran for breast cancer treatments from 2004 to 2007.  The physician explained that the Veteran was unemployable from the standpoint of his medical conditions and advanced age, with a prior history of breast cancer.  In a statement dated in September 2011, Dr. S.S. noted that the Veteran received radiation and a mastectomy for his locally advanced cancer of the left breast with axillary metastasis.  Dr. S.S. noted that the Veteran was almost 84 years old and ambulated with difficulty with a cane.  He indicated that the Veteran required around-the-clock care and assistance.  In a June 2012 aid and attendance examination, the examiner addressed some of the symptomatology from the Veteran's service-connected status post metastic cancer of the left breast with removal of surrounding lymph nodes, however, the examiner did not address any symptomatology from the Veteran's service-connected diabetes mellitus type II.  Furthermore, the examiner did not provide an assessment regarding the functional impairment resulting from these service-connected disabilities alone, and mainly focused on the Veteran's nonservice-connected disabilities in her assessment.

Where, as here, the Veteran's service-connected disabilities do not currently meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

From the evidence of record, it is unclear whether the Veteran is capable of more than marginal employment due to his service-connected disabilities.  Therefore, the Veteran should be scheduled for a VA examination to determine the functional impairment caused solely by his service-connected disabilities.  The Board notes that substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

While on remand, the RO should obtain any outstanding records of pertinent private and VA treatment.  In particular, in the Veteran's VA Form 9 Appeal dated in May 2014, the Veteran's daughter indicated that the Veteran stayed at the Birmingham Clinic for the Blind for two days.  She claimed that at that time, the VA doctor determined that the Veteran was unemployable and totally disabled.  On remand, the RO should attempt to obtain these medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include the VA treatment records from the Birmingham Clinic for the Blind noted by the Veteran's sister.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

2.   Thereafter, provide the claims file to an appropriate 
	medical professional who is qualified to offer a single
   opinion regarding whether the Veteran is 
   unemployable.  The examiner should review the 
   claims file and then offer an opinion as to whether the 
   Veteran's service-connected disabilities (listed above),
   singularly or jointly, at least as likely as not (a 50 
   percent or greater probability) render him unable to 
   secure or follow a substantially gainful occupation, 
   taking into consideration his level of education, 
   special training, and previous work experience, but 
   not his age or any impairment caused by nonservice-
   connected disabilities.
   
      If the Veteran's service-connected disabilities do not 
      cumulatively render him unemployable, the examiner 
      should suggest the type or types of employment in 
      which the Veteran would be capable of engaging in 
      with his current service-connected disabilities, given 
      his current skill set and educational background.
      
      In rendering the opinion, the examiner should address 
      any findings from previous VA examinations and 
      treatment records, to include the July and September 
      2011 findings that the Veteran was disabled for 	gainful employment.
      
      All opinions expressed should be accompanied by a 
      supporting rationale.

3.   The AOJ should undertake any other development it 
	determines to be warranted.

4.  Then, the AOJ should refer the case to the VA Director 
	of Compensation and Pension Services for an 
	extraschedular consideration; that threshold 
	determination must be supported with a full statement 
	as to the Veteran's service-connected disabilities, 
	employment history, educational and vocational 
	attainment and all other factors having a bearing on 
	the issue in accordance with 38 C.F.R. § 4.16(b).

5.   After the development has been completed, adjudicate 	the claim for TDIU. If the benefit sought remains 
	denied, furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



